From a judgment of conviction for distilling alcoholic or spirituous liquors, and for the possession of a still to be used for that purpose, this appeal was taken.
There was direct evidence tending to show that this appellant was at work at a still which was in operation. The written charge refused to defendant means nothing. It reads: "I charge you, gentlemen of the jury, if you believe from the evidence you will acquit Def." It was properly refused. We discover no error of a reversible nature in this record, and therefore order that the judgment of conviction from which this appeal was taken be affirmed.
Affirmed.